DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Korean Application No. 10-2019-0024929, filed on 03/04/2019.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 02/18/2020 and 09/01/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION

4.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification 
and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.		This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is “communication device configured to” in claim 7.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1,2,6,7,9,10,11,12,16,17,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitrala et al. (US 2019/0219280 hereinafter referred to as Chitrala) in view of Giaimo et al. (US 2014/0094973 hereinafter referred to as Giaimo).

Regarding claim 1,  
Chitrala teaches:
  “A home appliance comprising: a motor configured to execute a predetermined function of the home appliance; and” (Chitrala [0016] [0023], a heating, ventilation, and air conditioning (HAVC) (home appliance) comprising a compressor and fan motor (a motor). The fan motor drive (predetermined function) both the compressor and outdoor fan of the HAVC)). 
“a processor configured to” (Chitrala [0056], A processing system for executing a set of instruction to implement various operations).
 “determine an upper limit of noise of the home appliance based on ambient noise information of the home appliance, and” (Chitrala [0023], various maximum noise limits (upper limit noise) to be in effect for the HAVC’s various operational modes during various days and hours).
“control a driving speed of the motor to have magnitude of noise of the home appliance equal to or less than the upper limit of the noise” (Chitrala [0016][0023], dynamically determining fan motor and compressor speed (i.e., rotational speed) in order to meet the noise limits defined for the HAVC operating mode. Controlling the rotational speed of the compressor and the fan driven by the fan motor in order to meet the maximum noise level limits set for various hours of the day or days of the week).
Chitrala discloses maximum noise limits to be in effect when the HAVC is operating during various times of the day and days of the week as discussed above. However, the noise limits are determined based on location, and Chitrala is silent about determining based on ambient noise information. 
Chitrala does not teach: 
“ambient noise information of the home appliance”
Giaimo teaches:
“ambient noise information of the home appliance” (Giaimo [0010] [0018] [0011], detecting a sound level from a microphone (ambient noise information of the home appliance) of computing device in order to control sound level of the computing device’s fan to be less than the detected sound from the microphone. The sound level detected from the microphone comprises various sounds, including fan noise, people’s noise, ambient noise and so forth. The computing device can be various types of devices such as entertainment appliances.  
Both Chitrala and Giaimo teach controlling noise level of devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrala to include a feature that determine a sound level based on ambient noises as disclosed by Giaimo, such inclusion is useful to control the noise caused by the fan to not interfere with other detected non-fan sounds by the computing device by (Giaimo [0010]). 

Regarding claim 11,
Chitrala teaches:
Chitrala [0016] [0023], a heating, ventilation, and air conditioning (HAVC) (home appliance) comprising a compressor and fan motor (a motor)). 
“the method comprising: determining an upper limit of noise of the home appliance based on ambient noise information of the home appliance; and (Chitrala [0023], various maximum noise limits (upper limit noise) to be in effect for the HAVC’s operational modes during various days and hours).
“controlling a driving speed of the motor to have magnitude of noise of the home appliance equal to or less than the upper limit of the noise” (Chitrala [0016][0023], dynamically determining fan motor and compressor speed (i.e., rotational speed) in order to meet the noise limits defined for the HAVC operating mode. Controlling the rotational speed of the compressor and the fan driven by the fan motor in order to meet the maximum noise level limits set for various hours of the day or days of the week).
Chitrala discloses maximum noise limits to be in effect when the HAVC is operating during various times of the day and days of the week as discussed above. However, the noise limits are determined based on location, and Chitrala is silent about determining based on ambient noise information. 
Chitrala does not teach: 
“ambient noise information of the home appliance”
Giaimo teaches:
“ambient noise information of the home appliance” (Giaimo [0010] [0018] [0011], detecting a sound level from a microphone (ambient noise information of the home appliance) of computing device in order to control sound level of the computing device’s fan to be less than the detected sound from the microphone. The sound level detected from the microphone comprises various sounds, including fan noise, people’s noise, ambient noise and so forth. The computing device can be various types of devices such as entertainment appliances.  
Both Chitrala and Giaimo teach controlling noise level of devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrala to include a feature that determine a sound level based on ambient noises as disclosed by Giaimo, such inclusion is useful to control the noise caused by the fan to not interfere with other detected non-fan sounds by the computing device by (Giaimo [0010]). 

Regarding claims 2 and 12, Chitrala in view of Giaimo teaches all the limitations of claim 1. 
Chitrala teaches:
“further comprising: a memory configured to store noise level information according to the driving speed, wherein the processor is further configured to: determine an upper speed limit of the motor using the upper limit of the noise and the noise level information” (Chitrala [0047][0044], determining a compensated sound pressure level  (SPL)  (noise level information) value based on demand  in order to determining a maximum allowable rotational speed of the compressor and the fan, and storing in the memory at the system controller. The demand refers to rotational speed percentage of the compressor and the fan).
 “and control the driving speed of the motor to operate at a speed equal to or less than the upper speed limit” (Chitrala [0047][0046], the maximum allowable rotational speed of the compressor and the fan is determined in order to meet the noise level limit. The speed of the compressor and the fan iteratively controlled to meet the SPL value, and noise level limits).

Regarding claims 6, and 16, Chitrala in view of Giaimo teaches all the limitations of claims 1 and 11. 
Chitrala does not teach:
“further comprising: a microphone configured to measure ambient sounds of the home appliance, wherein the processor is further configured to obtain the ambient noise information of the home appliance through the microphone.”
Giaimo teaches:
“further comprising: a microphone configured to measure ambient sounds of the home appliance, wherein the processor is further configured to obtain the ambient noise information of the home appliance through the microphone.” (Giaimo [0018], a microphone for sensing various sounds with sound levels in decibels (measure) of the computing device including fan noise, people’s voice, and ambient noise).
Regarding claim 16, Giaimo’s [0018] also teaches sensing various sounds in decibels by the microphone.
Both Chitrala and Giaimo teach controlling noise level of devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrala to include a microphone for detecting various sounds of the 

Regarding claims 7 and 17, Chitrala in view of Giaimo teaches all the limitations of claim 1 and 17.
Chitrala does not teach:
“further comprising: a communication device configured to communicate with an external device, wherein the processor is further configured to: control the communication device to request the external device to transmit ambient noise of the home appliance, and obtain the ambient noise information of the home appliance from the external device.”
Giaimo teaches:
“further comprising: a communication device configured to communicate with an external device, wherein the processor is further configured to: control the communication device to request the external device to transmit ambient noise of the home appliance, and obtain the ambient noise information of the home appliance from the external device.” (Giaimo [0018] [0039] [0018], a microphone for sensing various sounds with sound levels in decibels of the computing device including fan noise, people’s voice, and ambient noise. The microphone can be external microphone (external device) that is coupled with the device. Thus, the microphone is capable to provide the detected sounds to the computing device. Multiple microphones can be coupled with the computing device to detect the sounds).
Regarding claim 17, the above cited portion of Giaimo covers the limitations in claim 17, because the microphone can be an external device. 


Regarding claims 9, and 19, Chitrala in view of Giaimo teaches all the limitations of claims 1 and 11.
Chitrala teaches:
“wherein the processor is further configured to:  - 41 -0503-0439 (OEC/12277/US) correct the upper limit of the noise using predetermined time information, and control the driving speed of the motor using the corrected upper limit of the noise” (Chitrala [0023], defining a maximum noise level limits based on defined different time periods of the day (e.g. hourly), days of the week, and weekends in which the rotated speed of the compressor and the fan are expected to be operated to satisfy the maximum noise level limits in effect).

Regarding claims 10 and 20, Chitrala in view of Giaimo teaches all the limitations of claims 1 and 11. 
Chitrala teaches:
“wherein the processor is further configured to: correct the upper limit of the noise using feedback information of a user regarding noise information of the home appliance, and control the driving speed of the motor using the corrected upper limit” (Chitrala [0049] [0023], a noise level limit can be inputted by a user (feedback information of a user) for various operating modes of the HVAC. The rotational speed of the compressor, and the fan will be controlled based defined maximum noise level limit).

7.	Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chitrala et al. (US 2019/0219280 hereinafter referred to as Chitrala), in view of Giaimo et al. (US 2014/0094973 hereinafter referred to as Giaimo), further in view of Cruz-Hernandez et al. (US 2017/0221325 hereinafter referred to as Cruz-Hernandez).

Regarding claims 3 and 13, Chitrala in view of Giaimo teaches all the limitations of claim 1 and 11.
Chitrala and Giaimo do not teach:
“an accelerometer configured to generate acceleration information by measuring acceleration of the motor, wherein the processor is further configured to: generate noise information of the home appliance using the acceleration information, and control the driving speed of the motor using the noise information and the upper limit of the noise of the home appliance.”
Cruz-Hernandez teaches:
“an accelerometer configured to generate acceleration information by measuring acceleration of the motor, wherein the processor is further configured to: generate noise information of the home appliance using the acceleration information” (Cruz-Hernandez [0033] [0030], an accelerometer as sensor for detection haptic noise from the haptic noise source. The haptic noise source can be a motor. The motor generates the haptic noise that comprises strong vibration (acceleration information), and loud sounds during operation. Thus, the accelerometer is capable for measuring the vibration caused by the motor). 
“and control the driving speed of the motor using the noise information and the upper limit of the noise of the home appliance.” (Cruz-Hernandez [0028][0054], modifying the motor to speed up, slow down, stop and/or start to alter the characteristics of the haptic noise caused by the motor. Controlling the motor’s operational parameter in order to control the haptic noise produced by the motor).
Chitrala, Giaimo and Cruz-Hernandez teach controlling noise level of devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrala and Giaimo to include a noise sensor, such as an accelerometer in order to detect the noise disclosed by Cruz-Hernandez, such inclusion is useful to provide plurality of sensor information detected by the sensor using the corresponding sensor (Cruz-Hernandez [0033]).

Regarding claims 4 and 14, Chitrala in view of Giaimo, further in view of Cruz-Hernandez teaches all the limitations of claims 3 and 13.
Chitrala teaches:
“wherein the processor is further configured to:- 40 -0503-0439 (OEC/12277/US) generate predicted noise information of the home appliance using the noise information of the home appliance, and control the driving speed of the motor using the noise information, the predicted noise information, and the upper limit of the noise of the home appliance” (Chitrala [0035], using estimated noise measurement (predicted noise information) for controlling the rotational speed of the compressor and the motor in order to meet the noise level limit).

Regarding claims 5 and 15, Chitrala in view of Giaimo, further in view of Cruz-Hernandez teaches all the limitations of claims 3 and 13.
Chitrala and Cruz-Hernandez do not teach:
“wherein the processor is further configured to determine the upper limit of the noise of the home appliance by removing the noise of the home appliance from the ambient noise information of the home appliance using the noise information of the home appliance.”
Giaimo teaches:
“wherein the processor is further configured to determine the upper limit of the noise of the home appliance by removing the noise of the home appliance from the ambient noise information of the home appliance using the noise information of the home appliance” (Giaimo [0023] [0020], Providing from the microphone to the rectifier and filter, a sound level of particular frequencies. The microphone captures various sound levels at various frequencies, but only particular frequency ranges needed to be forwarded to the rectifier and filter. Thus, thus there are rejected sounds captured from the microphone). 
Chitrala, Giaimo and Cruz-Hernandez teach controlling noise level of devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrala and Giaimo to include a feature that filter sounds based on frequency as disclosed by Giaimo, such inclusion is useful to detect a sound level that is not attributing to the fan, and controlling the motor based on the detected sound level (Giaimo [0023] [0025]). 


s 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chitrala et al. (US 2019/0219280 hereinafter referred to as Chitrala), in view of Giaimo et al. (US 2014/0094973 hereinafter referred to as Giaimo), further in view of Pfau et al. (US 2010/0082201 hereinafter referred to as Pfau). 

Regarding claims 8 and 18, Chitrala in view of Giaimo teaches all the limitations of claims 1 and 11.
Chitrala and Giaimo do not teach:
“wherein the processor is further configured to: correct a frequency spectrum of the upper limit of the noise for a plurality of predetermined frequency bands, and control the driving speed of the motor using the corrected upper limit of the noise.”
Pfau teaches:
“wherein the processor is further configured to: correct a frequency spectrum of the upper limit of the noise for a plurality of predetermined frequency bands, and control the driving speed of the motor using the corrected upper limit of the noise.” (Pfau [0024] [0026], multiple predetermined maximum sound levels of certain frequencies or frequency ranges (corrected upper limit of the noise) for comparison with detected sound level. Controlling the rotational speed of the rotational component when the detected sound level exceeds the predetermined maximum sound levels).
Chitrala, Giaimo and Pfau teach controlling noise level of devices. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrala and Giaimo to include use plurality of predefined maximum frequency ranges to determine whether a sound level exceeding the predetermined .
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references discloses noise controlling method.
Potucek et al. (US 2017/0209341)
Emde et al. (US 2010/0201299)
Cho et al.  (US 2012/0198274)
Farbarik (US 2008/0110459)

10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TESFU N MEKONEN/Examiner, Art Unit 2454